AD 450 (Rev. 11/11) Judgment in a Civil Action                                                                          •     ‘L

                                         UNITED STATES DISTRICT COURT                                                AUGJJ
                                                                                                             U. Di    2019
                                                                 for the
                                                                                                               WHC cp,,r,
                                                     Northern     ..            West Virginia                                  VVV     VN
                                                                Dlstrlct of                                                          6QQ3



JAMIE STRUBE                                                        )
                              Plainuff                              )
COMMISSIONER OF SOCIAL SECURITY                                     )          Civil Action No.      5:l8-CV-121

                             Defendant


                                                 JUDGMENT IN A CIVIL ACTION

The court has ordered that (check one):




                that the Magistrate Judges Report and Recommendation is AFFIRMED and ADOPTED; that Plaintiffs
                motion for Summary Judgment is DENIED; that Defendant’s Motion for Summary Judgment is
                GRANTED; that the Commissioners decision is AFFIRMED; and that this civil action is DISMISSED
                WITH PREJUDICE and STRICKEN from the active docket of this Court; and it is further
     other:        ORDERED that the parties have waived their right to seek appellate review of this matter..




This action was (check o,ie)

El
     decided by Judge             FREDERICK P. STAMP, JR.

                                                                               Chery Dean RHe”
Date:     08/13/20 19                                                         CLERK OF COURT


                                                                                   ‘
                                                                                         <1         6%L4
                                                                                        S. 0. Abraham, Deputy Clerk

                                                                                          Signature of Clerk orDepurv Clerk
